Nichols, Judge,
concurring and dissenting:
The plaintiffs claim is set out in a somewhat unconventional manner in her petition, but essentially she states *279two causes of action or counts, one (I) for illegal firing from government employment in 1953, paragraphs 5-15, and two (II) for illegal blacklisting in that and subsequent years, paragraphs 16-19. I am inclined to agree with the panel, on the cross-motions for summary judgment, that plaintiff cannot maintain count II, for the reason that by her own presentation she believed she was blacklisted, more than six years before action brought. 28 U.S.C. § 2501. Should it be held that illegal blacklisting constituted a "continuing claim” other limits on Court of Claims jurisdiction would present insuperable barriers to the blacklisting count, considered separately from count I. Startling as it may seem, however, I think count I is not barred, or at least, cannot be held barred on summary judgment, despite the passage of twenty-three years, before suit was filed, because of purposeful concealment by defendant of facts essential to appreciation of the illegal nature of the alleged 1953 firing, concealment steadfastly maintained until abandoned in 1975 by compulsion of the Privacy Act of 1974, 5 U.S.C. § 552a. Accordingly, I concur in part and respectfully dissent in part. The discussion that follows relates only to count I, which I would not dismiss.
The case under count I cannot be properly decided merely by addressing the simplistic question of whether the plaintiff felt a sense of grievance more than six years before action brought. Of course she did. It presents the difficult question of whether the statute of limitations should be tolled when the defendant intentionally falsified to preclude the plaintiff from obtaining necessary substantial evidence to support her cause of action and was apparently successful in so doing, notwithstanding repeated efforts by the plaintiff to obtain information. For this reason the rationale of the Japanese War Notes Claimants Ass’n v. United States, 178 Ct. Cl. 630, 373 F.2d 356, cert. denied, 389 U.S. 971 (1967), does not support the majority. The quotes in the majority opinion show that fraudulent concealment will toll the statute until a plaintiff is "on inquiry” that he has a "potential claim.” The court in that case was not presented with a situation in which, as here, a mere sense of having a grievance is urged as inviting inquiry whether one can prosecute a money claim. I do not suggest we should hold now that the *280statute was tolled. I believe the facts that should control the tolling question are inseparably intermingled with the merits. Therefore, both summary judgment motions should be denied as to count I, and the cause should be remanded to the trial division.
This case concerns the termination of plaintiffs employment in the United States Information Agency (USIA) pursuant to Pub.L. No. 83-207, ch. 340, 67 Stat. 418 (1953). Plaintiff contends that she was discharged for security reasons without any notice or hearing, as required by the USIA Personnel Security Regulations, issued pursuant to Exec. Order No. 10450, 3 C.F.R. 936 (1949-1953 compilation), reprinted in 5 U.S.C. § 7311 at 581 (1976); that Pub. L. 207 was intended to be used only to effect a reduction in force, not to eliminate security risks; and that, even if Pub. L. 207 did permit a termination for security reasons, such a discharge would violate "established principles of due process.” An alleged security risk was entitled not to be separated on security grounds except by security procedures, even if the agency head had discretion to fire on any or no ground. Service v. Dulles, 354 U.S. 363 (1957). Plaintiffs entire cause of action depends upon the basis for her discharge. She alleges a termination for security reasons, whatever defendant said at the time. What process is due depends on whether the discharge inflicts a stigma. Conn v. United States, 180 Ct. Cl. 120, 127, 376 F.2d 878, 881 (1967). Plaintiffs position in effect is that a security discharge affixes a stigma if it is reflected in government files to which prospective employers, or government agencies, have access. Churchwell v. United States, 545 F.2d 59 (8th Cir. 1976); McNeill v. Butz, 480 F.2d 314 (4th Cir. 1973). A stigma-type discharge inflicted without due process is illegal even when the employing authority could award a non-stigma discharge at its discretion. Clackum v. United States, 148 Ct. Cl. 404, 296 F.2d 226 (1960). Without any evidence whatever of the basis for her discharge, plaintiff had no due process claim that could be effectively prosecuted.
To understand the nature of the problem presented by this case, it is necessary to review in detail the facts surrounding plaintiffs termination and plaintiffs subsequent attempts to discover the reason therefor. On *281motions for summary judgment it is necessary to construe, and I do construe the facts in a light most favorable to the party against whom the motion is directed. See Housing Corp. of America v. United States, 199 Ct. Cl. 705, 468 F.2d 922 (1972); Garcia v. United States, 123 Ct. Cl. 722, 108 F.Supp. 608 (1952). The defendant has made virtually no attempt to deny plaintiffs allegations about the cover-up of the reasons behind plaintiffs termination, and plaintiffs allegations receive considerable support from USIA files obtained by plaintiff pursuant to the Privacy Act of 1974, 5 U.S.C. § 552a (1976).
Pub. L. 207, passed August 7, 1953, granted the Director of the USIA broad authority until January 1, 1954, to terminate the employment of anyone above the grade of GS-7 not entitled to veterans’ preference. The purpose apparently was to allow the director to effectuate a large reduction in force by eliminating unqualified personnel without regard to tenure or "bumping rights.” Accordingly, the USIA established a number of criteria for selecting employees for termination pursuant to Pub. L. 207, including failure of an employee to "pull his weight,” lack of need for particular qualifications held by an employee, obstructionist tendencies, physical conditions impairing his job effectiveness, and questions of loyalty. After a review for derogatory information of the personnel files of all employees eligible for termination, there was a review of the security files by the Division of Security. After a review by an informal committee the recommendations for termination were submitted to the director, who signed the termination letters. In accordance with the instructions of the director, "[t]he unit heads were cautioned not to get into 'specifics’ [in such letters] as to the reasons why each employee was selected for termination.” In a memorandum dated December 28, 1953, the Office of Security recommended termination of plaintiffs employment under Pub. L. 207. It assigned as a reason the security related facts revealed in an attached memorandum, e.g., that plaintiffs name was found in the address book of the once celebrated Soviet spy, Judith Coplon. As a result of the recommendation, the decision was made to terminate plaintiffs employment.
Plaintiff was informed by a letter dated December 30, 1953, from Theodore C. Streibert, the Director of the USIA, *282that her employment was to be terminated, effective in 30 days, pursuant to Pub.L. 207; the letter stated that the action was being taken because of a cut in appropriated funds necessitating a large-scale reduction in force, and it stated no other reason. No mention was made that plaintiff had any right to a review or hearing of any kind on the action. In reply to plaintiffs request for reconsideration, Streibert stated in a letter dated February 1, 1954, that he had to adhere to his original decision on the basis of the various budgetary factors mentioned in his prior letter; no mention was made of any factors relating to security being taken into consideration.
In a letter dated January 25, 1954, to Senator Irving M. Ives, who had written in behalf of plaintiff, Streibert again cited only budgetary reasons behind plaintiffs dismissal and made no mention of any possible security factors behind the action.
Plaintiff heard in 1956 from a personal friend that she had lost a job opportunity two years earlier because of her being blacklisted, and she retained an attorney. Because of his efforts, the Civil Service Commission rated plaintiff as "eligible” for federal employment; nontheless, plaintiff was unable to obtain employment even though she had passed a Civil Service typing test with a perfect score. Senator Jacob Javits then wrote to the Civil Service Commission on plaintiffs behalf, and was informed that "[t]here is no evidence in the Commission’s files that [plaintiffs termination] resulted from an unfavorable determination on matters of security.”
In 1963 plaintiff was told by the Civil Service Commission in response to her request for a review of her case that "nothing in your files * * * would preclude your consideration for appointment to a position in the Federal service.”
In 1964, plaintiff inquired with Reed Harris, Director of USIA’s Information Center Service, about the possibility of obtaining employment in the USIA. She told him about her past security problems, and he sent a memorandum dated June 8, 1965, to Paul J. McNichol of the USIA’s Office of Security. T. E. Hoffman of the same office then briefed Harris on plaintiffs security file and told him that she had been separated from the USIA "under the provisions of Public Law 207 after recommendation for such action was *283made by the Office of Security.” Hoffman was of the view that a policy determination in regard to rehiring employees separated under Pub.L. 207 would have to be made before any new security determination on plaintiff would be made. Harris agreed that anyone "so separated should only be re-employed if they had a particularly outstanding contribution to make” and that he would take no further action in reemploying plaintiff. Harris then sent plaintiff a letter dated July 20, 1965, stating that there was no suitable opening at the agency but that "if an opening is suitable for several candidates, including you, all equally available, obviously there could be a tendency to lean toward others.” Plaintiff then approached the American Civil Liberties Union (ACLU), and Lawrence Speiser of that organization wrote a letter to Chairman John W. Macy, Jr., of the Civil Service Commission. Kimbell Johnson, Director, Bureau of Personnel Investigation, Civil Service Commission, then telephoned McNichol in regard to the ACLU complaints on behalf of plaintiff. McNichol told Johnson of the action taken in 1965 by Hoffman (at McNichol’s request) in regard to plaintiffs job interview with Harris in 1964. Johnson told McNichol that "[h]e would tell [the ACLU] the reports in this case have not been in the possession of USIA since 1954 and therefore, could not have been circulated.” The Office of Security had sent a number of FBI investigative files and other material related to the Loyalty Security Board investigation, which had exonerated plaintiff in 1951, to the Civil Service in 1954. However, information relating to the basis for plaintiffs job termination in 1953 was not turned over. Mr. Johnson said that from the viewpoint of the Civil Service Commission, he could handle the response to the American Civil Liberties Union "adequately.”
Apparently Johnson’s efforts were "adequate.” Chairman Macy wrote in a letter dated February 14, 1967, to Lawrence Speiser that:
The staffs belief is that Miss Braude’s difficulties are caused primarily by her seeking jobs for which there are many candidates and relatively few jobs. Another difficulty, the staff notes, is that she may be "scaring off’ employment prospects by volunteering a recitation of her past loyalty clearance problems. Then, when no job offer *284is forthcoming, she is inclined to think her record has followed her around, when, in fact, the record was never reviewed by the appointing officer.
The staff report enclosed with the letter concluded:
- the Civil Service Commission has found no indication that subject has been denied appointment from a civil service list of eligibles because of an unfavorable security determination by an agency.
- there is evidence that official records concerning subject’s past difficulties regarding loyalty are not "following her around,” so to speak, and thereby militating against her reemployment. Commission records show that no person from another Federal agency has reviewed subject’s investigative file at the Civil Service Commission since 1948, and no agency has borrowed her file since 1954 when the U.S. Information Agency requested it in connection with employing Miss Braude.
- USIA’s security officer stated recently that under his agency’s present security standards, there would be no reason to deny security clearance to subject for regular employment in his agency. Another official of that agency, recalled that Miss Braude was very favorably regarded by persons in the agency who knew and worked with her.
From the record, we must conclude for purposes of this motion there is ample evidence that the defendant made a calculated effort to prevent plaintiff and others acting in her behalf from obtaining any evidence to reveal the security reasons behind her termination. Yet the recommendation of the Office of Security of December 28, 1953, remained in her file and was discovered by plaintiff under the Privacy Act. It strains credulity that any agency would have hired her knowing of this, or would have been so neglectful as to fail to ascertain that such a document existed. Defendant, however, is free to prove if it can that the memorandum was not an effective stigma and was harmless.
Not knowing of this memorandum, plaintiff could not have known that her ostensible separation for budgetary reasons, neutral as to her future employability, actually had behind it a separation really for causes just as stigma-inflicting as an undesirable discharge for a soldier. There is some evidence in plaintiffs exhibit 36 that private prospective employers could obtain the knowledge concealed from *285plaintiff as readily as government agencies. Talk about a "blacklist” simply reflected ignorance as to how the system worked.
That plaintiff knew she had a grievance does not prove she knew she had a "claim,” Le., a demand for money or property. Grumman Aerospace Corp. v. United States, 217 Ct. Cl. 285. 579 F. 2d 586 (1978). She believed she was blacklisted which defendant denied, but any competent lawyer could have told her that a complaint for blacklisting sounded in tort and was not cognizable in the Court of Claims. The recitals of the majority, and the record, contain nothing to show she knew she had been illegally fired, or even suspected it. That is the indispensible gravamen of the present suit.
Tolling doctrines in statutes of limitations were originally created in courts of chancery and were predicated upon equitable considerations. See Developments in the Law — Statutes of Limitations, 63 Harv. L. Rev. 1177, 1219 (1950); Dawson, Undiscovered Fraud and Statutes of Limitations, 31 Mich. L. Rev. 591, 597 (1933).
In Marcee v. United States, 197 Ct. Cl. 363, 367, 455 F.2d 525, 527 (1972), we commented:
The CSC knows that statutes of limitations run on its determinations. We do not think it can validly start limitations running by the issuance of rulings to persons it knows, or has reason to suspect, are incompetent. Cf. Capoeman v. United States, 194 Ct. Cl. 664, 673, 440 F.2d 1002, 1005 (1971), and cases cited therein. The situation is, of course, not the same as fraud but we believe it has the same consequences as fraud with respect to limitations. Fraudulent concealment of significant facts from a claimant tolls the running of our statute of limitations. Mulholland v. United States, 165 Ct. Cl. 231 (1964). Defendant has not such clean hands that it can invoke the equitable doctrine of laches. But for this factor, limitations certainly would have run, as purportedly final rulings were issued over six years prior to the bringing of this action. * * *
The word "fraudulent” in this Marcee dictum may be too strong since in Spevack v. United States, 182 Ct. Cl. 884, 390 F.2d 977 (1968), defendant’s concealment that it was infringing plaintiffs patent was held to toll the statute, though the concealment could hardly be called fraudulent. *286It was pursuant to regulations written for legitimate security reasons. In some respects, however, the situation before us is analogous to those involving duress or undue influence. In both such situations a plaintiff is prevented from bringing suit by the acts of the defendant, even though the plaintiff may have the knowledge of the essential facts. Nonetheless, courts have held that statutes of limitation do not begin to run until the termination of the duress or undue influence. See Developments in the Law — Statutes of Limitations, 63 Harv. L. Rev. 1177, 1219 (1950), 54 C.J.S. Limitations of Actions, § 197 (1948).
The reason for such a treatment is that in such situations the plaintiff has been deprived by the defendant of the ability to seek legal redress for the wrongs visited upon him by the defendant’s actions. In addition, the usual considerations behind statutes of limitations of protecting defendants from stale claims in which witnesses have disappeared and records and other evidence have been lost are often not present. The defendants not only have notice during the period the statutes are tolled of the potential claims against them, but are exerting their efforts to prevent the bringing of suits against them. The old doctrine that no man may take advantage of his own wrong is as applicable in the area of statutes of limitations as in other areas of the law. See Glus v. Brooklyn Eastern District Terminal, 359 U.S. 231, 232-33 (1959); Fontana v. Aetna Casualty & Surety Co., 363 F.2d 297, 299 (D.C. Cir. 1966).
If the plaintiff had made no effort to get at the truth, this court would be confronted with a considerably different situation. A plaintiff is required to use all due diligence in discovering whether there is a possible cause of action; mere ignorance of a cause of action is not enough to stay the statute of limitations. Spevack v. United States, supra, 182 Ct. Cl. at 889-90, 390 F.2d at 981; Japanese War Notes Claimants Ass’n, supra, 178 Ct. Cl. at 634, 373 F.2d at 358-59. Here, however, the plaintiff, her attorneys, and others have made repeated efforts to discover the truth of the matter behind her discharge. Defendant cannot with any face come into this court and say the plaintiff is barred because she should have disbelieved defendant’s own representations. Glus v. Brooklyn Eastern District Terminal, supra.
*287The reason for having the statute of limitations begin to run as soon as a plaintiff has notice of a potential cause of action is to protect a defendant’s interest against tardy prosecution of claims as soon as the plaintiff is in a position to litigate his claim. The implicit assumption of course is that a diligent plaintiff can effectively prosecute a claim as soon as he has notice; this rationale loses much of its appeal when a plaintiff is confronted with the problem of litigating against a governmental organization which has as one of its primary purposes the preservation of secrecy and the power to obstruct any attempt by a plaintiff to investigate a potential claim.
In a recent order, General Aircraft Corp. v. United States, 216 Ct. Cl. 493 (1978), we were confronted with an analogous statute of limitations situation; the plaintiff claimed that it was excluded from world markets by the activities of the Central Intelligence Agency (CIA) and its proprietary corporations. The defendant urged that that plaintiff had had notice of potential claims for more than 10 years prior to the filing of its petition. It had hired counsel who made a complaint. The plaintiff argued that although it had information in 1967 indicating that the CIA was interfering with its corporate property, it was not until 1975 that the plaintiff was able to know the substantial nature and scope of the CIA’s interference with the plaintiffs corporate property; only when the CIA made voluntary disclosures to Congress of its covert activities did the plaintiff have any reasonable basis for believing that it had a cause of action. The court remanded the case to the trial division for further proceedings on both the statute of limitations issue and the merits, since the two problems were so intertwined. This order cannot be reconciled with the majority’s position in this case.
In conclusion, it cannot be said on the basis of the record before us that plaintiff was on such notice that she was obliged to file suit. We are not told, and should not ask, why the counsel she retained, along with the ACLU, did not recommend filing suit, but it would not be too much to suppose, on the basis of the exhibits before us, that they may have felt there was no justification for filing suit, because no valid money claim was asserted. They may have believed the repeated assurances given plaintiff by ap*288parently upright people. Plaintiff indeed did believe that she had been blacklisted; however, it would also appear that each time she encountered something that tended to substantiate the existence of a cause of action, she acted diligently by retaining counsel or by obtaining the assistance of others in an effort to determine whether she had been so blacklisted. In any event, the blacklisting did not point to an illegal firing. It would ill comport with the general policies which operate to stay the operation of statutes of limitations to say that the statute has run because the defendant has been so successful in covering its tracks that the plaintiff, notwithstanding her suspicions and her diligent efforts to determine the truth, was not in a position to file a suit justifiably. The panel surely does not want to invite into this court persons entertaining only a vague sense of injustice, simply to protect causes of action they may in future discover. The panel should be aware we have enough unfounded lawsuits in this court already. Plaintiffs various counsel are to be commended for not suing before they were put on notice as to the possible existence of facts that would support a money claim.
We should remand the case to the trial division as we did in the General Aircraft Corp. case; there is a clear question of fact whether the plaintiff, under the circumstances, was on such notice that she should have filed suit and whether she was justified in the face of a government conspiracy to conceal the cause of action in not attempting to file suit, notwithstanding the ability of a plaintiff to file at this court a petition pending motion for discovery under Rule 36 and concomitant discovery procedures. Both the statute of limitations issue and the merits of the case should be tried together, since they are so closely related.
One final word: there appear in plaintiffs falsification charges the names of various persons once well known to me and I suppose to other members of this court. Such persons are entitled to the usual presumption of good faith. They may well have acted on a misguided view of security requirements. I would not, myself, readily charge them with personal fraud and plaintiffs case does not require us to suppose any, for the concealment need not have been fraudulent. Plaintiff dealt with an institution, the U. S. Government, one where, in any administration, no one gets *289to sign the letters he writes, or to write the letters he signs. Persons who function in the latter category have to depend on subordinates for their facts. As between "Chiefs” and "Indians” the sophisticated influence seeker often cultivates the latter as holding the greater power. The late Senator Joe McCarthy gave his name, not without reason, to the era in which Ms. Braude lost her job, but many nameless executive branch supporters made his rise possible, and many were burrowed deep in the bureaucracy after he was gone. The institution remained incapable of spontaneously curing all its security-related wrongs, and some of the brightest and the best may have unwittingly lent their names in the way none other than Dean Acheson figures in Service v. Dulles, supra. We have to pass only on what the institution did respecting Ms. Braude.